               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
QIUCHEN PAN, et al.              :             CIVIL ACTION
                                 :
          v.                     :
                                 :
PRESTIGE IMPORTS AUTO SALES,     :             NO. 19-3967
INC., et al.

                               ORDER

          AND NOW, this 22nd day of January, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of defendant Sergey Skyklvarskiy a/k/a

Sergey Sklyarsky to dismiss the complaint under Rule 12(b)(6) of

the Federal Rules of Civil Procedure is DENIED.

                                     BY THE COURT:



                                     /s/ Harvey Bartle III
                                                              J.
